EXHIBIT 10.01(f)

 

ADVISORY AGREEMENT

 

among

 

BOOLEAN GLOBAL HORIZONS, LLC,

 

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

and

 

BORONIA CAPITAL PTY LTD

 

 

Dated as of March 26, 2010

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

Table of Contents

 

 

 

Page

 

 

 

1.

Undertakings in Connection with Offering of Units

1

2.

Duties of the Trading Advisor

2

3.

Trading Advisor Independent

4

4.

Commodity Broker; Floor Brokers

4

5.

Allocation of Company Assets to Trading Advisor

5

6.

Incentive Fee

6

7.

Term and Termination

7

8.

Right to Advise Others; Uniformity of Acts and Practices

7

9.

Speculative Position Limits

8

10.

Additional Undertakings by the Trading Advisor

8

11.

Representations and Warranties

8

12.

Entire Agreement

11

13.

Indemnification

11

14.

Assignment

13

15.

Amendment; Waiver

13

16.

Severability

13

17.

Notices

13

18.

Governing Law

14

19.

Consent to Jurisdiction

14

20.

Remedies

14

21.

Promotional Material

15

22.

Confidentiality

15

23.

Survival

15

24.

Counterparts

15

25.

Headings

15

Appendix A - List of Authorized Traders

A-1

 

 

Appendix B – List of Commodity Interests Traded by Trading Advisor

B-1

 

 

Appendix C - Commodity Trading Authority

C-1

 

 

Appendix D - Acknowledgment of Receipt of Disclosure Document

D-1

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”), made as of this 26th day of
March 2010, among BOOLEAN GLOBAL HORIZONS, LLC, a Delaware limited liability
company (the “Company”), BLACKROCK INVESTMENT MANAGEMENT LLC, a Delaware limited
liability company and the manager of the Company (the “Manager”), and BORONIA
CAPITAL PTY LTD (the “Trading Advisor”);

 

W I T N E S S E T H:

 

WHEREAS, the Company trades, buys, sells or otherwise acquires, holds or
disposes of forward contracts, futures contracts for commodities, financial
instruments and currencies on United States and foreign exchanges, any rights
pertaining thereto and any options thereon or on physical commodities and
engages in all activities incident thereto (the foregoing forms of investment
being collectively referred to herein as “commodity interests”);

 

WHEREAS, the sole holder of interests in the Company as of the date hereof,
BlackRock Global Horizons I, LP (the “Fund”), is now offering Units of Limited
Partnership Interest in the Fund (“Units”) for sale to investors in an offering
exempt from registration under the Securities Act of 1933, as amended (the “1933
Act”), pursuant to Section 4(2) thereof and Rule 506 under Regulation D
promulgated thereunder, as described in the Fund’s Confidential Private
Placement Memorandum (the “Memorandum”) that has been filed with the Commodity
Futures Trading Commission (the “CFTC”) and the National Futures Association
(the “NFA”) pursuant to the Commodity Exchange Act, as amended (the “CEA”), the
commodity pool operator and commodity trading advisor regulations promulgated
under the CEA by the CFTC (the “Commodity Regulations”), and NFA
rules promulgated under the CEA (the “NFA Rules”);

 

WHEREAS, the Fund had previously sold Units publicly pursuant to an effective
registration under the 1933 Act.  Such public offering was discontinued in 1998,
and the Units now being offered are the same class of equity securities as the
outstanding Units;

 

WHEREAS, the Trading Advisor is engaged in the business of, among other things,
making trading decisions on behalf of investors in the purchase and sale of
certain commodity interests; and

 

WHEREAS, the Company desires the Trading Advisor, upon the terms and conditions
set forth herein, to act as a sole trading advisor for the Company and to make
commodity interests investment decisions for the Company with respect to the
Company’s assets  from time to time, and the Trading Advisor desires to so act;

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 


1.             UNDERTAKINGS IN CONNECTION WITH OFFERING OF UNITS.


 


(A)           UNDERTAKINGS BY THE TRADING ADVISOR.  THE TRADING ADVISOR AGREES
TO USE ITS BEST EFFORTS TO COOPERATE WITH THE FUND AND THE MANAGER IN AMENDING
THE MEMORANDUM, INCLUDING WITHOUT LIMITATION BY PROVIDING, AS PROMPTLY AS MAY BE
REASONABLY PRACTICABLE, ALL INFORMATION (IF ANY) REGARDING THE TRADING ADVISOR
AND ITS PRINCIPALS WHICH THE MANAGER

 

1

--------------------------------------------------------------------------------


 


REASONABLY BELIEVES TO BE NECESSARY OR ADVISABLE TO INCLUDE IN THE MEMORANDUM,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME; PROVIDED, THAT NOTHING HEREIN
SHALL REQUIRE THE TRADING ADVISOR TO DISCLOSE ANY PROPRIETARY OR CONFIDENTIAL
INFORMATION RELATED TO ITS TRADING PROGRAMS, SYSTEMS OR STRATEGIES OR TO ITS
CLIENTS.


 


(B)           CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE TERM
“PRINCIPAL” SHALL HAVE THE SAME MEANING GIVEN TO SUCH TERM IN SECTION 4.10(E) OF
THE COMMODITY REGULATIONS, AND THE TERM “AFFILIATE” SHALL MEAN AN INDIVIDUAL OR
ENTITY (INCLUDING A STOCKHOLDER, DIRECTOR, OFFICER, EMPLOYEE, AGENT, OR
PRINCIPAL) THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH ANY OTHER INDIVIDUAL OR ENTITY.  OTHER TERMS USED BUT NOT
DEFINED HEREIN HAVE THE MEANINGS ASCRIBED TO THEM IN THE MEMORANDUM.


 


(C)           USE OF MEMORANDUM AND OTHER SOLICITATION MATERIAL.  NEITHER THE
TRADING ADVISOR, ITS PRINCIPALS NOR ANY OF ITS EMPLOYEES, AFFILIATES OR AGENTS,
THE EMPLOYEES, AFFILIATES OR AGENTS OF SUCH AFFILIATES, OR THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS SHALL USE, PUBLISH, CIRCULATE OR DISTRIBUTE THE MEMORANDUM
(INCLUDING ANY AMENDMENT OR SUPPLEMENT THERETO) OR ANY RELATED SOLICITATION
MATERIAL NOR SHALL ANY OF THE FOREGOING ENGAGE IN ANY MARKETING, SALES OR
PROMOTIONAL ACTIVITIES IN CONNECTION WITH THE OFFERING OF UNITS, EXCEPT AS MAY
BE REQUESTED BY THE MANAGER AND AGREED TO BY THE TRADING ADVISOR.


 


(D)           UPDATED PERFORMANCE INFORMATION.  AT ANY TIME WHILE UNITS CONTINUE
TO BE OFFERED AND SOLD, AT THE WRITTEN REQUEST OF THE FUND OR THE MANAGER, THE
TRADING ADVISOR, AT ITS OWN EXPENSE, SHALL PROMPTLY PROVIDE THE FUND AND THE
MANAGER WITH COMPLETE AND ACCURATE PERFORMANCE INFORMATION (IN FORM AND
SUBSTANCE CONSISTENT WITH SECTION 4.35 OF THE COMMODITY REGULATIONS AND THE NFA
RULES) REFLECTING THE ACTUAL PERFORMANCE OF THE ACCOUNTS DIRECTED BY THE TRADING
ADVISOR UP TO THE LATEST PRACTICABLE DATE (CONSISTENT WITH SECTION 4.35 OF THE
COMMODITY REGULATIONS) PRIOR TO THE DATE OF THE MEMORANDUM AS AMENDED OR
SUPPLEMENTED, TOGETHER WITH ANY REPORTS OR LETTERS RELATING TO SUCH PERFORMANCE
DATA RECEIVED FROM ACCOUNTANTS AND IN THE POSSESSION OF THE TRADING ADVISOR.


 


(E)           ACCESS TO BOOKS AND RECORDS.  UPON REASONABLE NOTICE TO THE
TRADING ADVISOR, THE COMPANY OR THE MANAGER SHALL HAVE THE RIGHT TO HAVE ACCESS
TO THE TRADING ADVISOR’S OFFICES IN ORDER TO INSPECT AND COPY SUCH BOOKS AND
RECORDS DURING NORMAL BUSINESS HOURS AS MAY ENABLE THEM TO VERIFY THE ACCURACY
AND COMPLETENESS OF OR TO SUPPLEMENT AS NECESSARY THE DATA FURNISHED BY THE
TRADING ADVISOR PURSUANT TO SECTION L(D) OF THIS AGREEMENT OR TO VERIFY
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT (SUBJECT TO SUCH RESTRICTIONS AS THE
TRADING ADVISOR MAY REASONABLY DEEM NECESSARY OR ADVISABLE SO AS TO PRESERVE THE
CONFIDENTIALITY OF PROPRIETARY INFORMATION CONCERNING SUCH TRADING SYSTEMS,
METHODS, MODELS, STRATEGIES AND FORMULAS AND OF THE IDENTITY OF THE TRADING
ADVISOR’S CLIENTS).


 


2.             DUTIES OF THE TRADING ADVISOR.


 


(A)           SPECULATIVE TRADING.  AS OF THE DATE OF THIS AGREEMENT, THE
TRADING ADVISOR ACTS AS A TRADING ADVISOR FOR THE COMPANY.  THE TRADING ADVISOR
AND THE COMPANY AGREE THAT IN MANAGING THE ASSETS OF THE COMPANY, THE TRADING
ADVISOR SHALL UTILIZE ITS DIVERSIFIED PROGRAM (THE “PROGRAM”) AS DESCRIBED IN
APPENDIX D.  THE TRADING ADVISOR MAY TRADE A DIFFERENT PORTFOLIO FOR THE COMPANY
ONLY WITH THE CONSENT OF THE MANAGER.  EXCEPT AS PROVIDED OTHERWISE IN THIS
SECTION 2, THE TRADING ADVISOR SHALL HAVE SOLE AND EXCLUSIVE AUTHORITY

 

2

--------------------------------------------------------------------------------


 


AND RESPONSIBILITY FOR DIRECTING THE INVESTMENT AND REINVESTMENT OF THE
COMPANY’S ASSETS UTILIZING THE PROGRAM PURSUANT TO AND IN ACCORDANCE WITH THE
TRADING ADVISOR’S BEST JUDGMENT AND ITS APPROACH AS DESCRIBED AT APPENDIX D, AND
AS REFINED AND MODIFIED FROM TIME TO TIME IN THE FUTURE IN ACCORDANCE HEREWITH,
FOR THE PERIOD AND ON THE TERMS AND CONDITIONS SET FORTH HEREIN.  ONLY THOSE
INDIVIDUALS CURRENTLY EMPLOYED BY THE TRADING ADVISOR AND LISTED IN APPENDIX A
ARE PERMITTED TO IMPLEMENT TRADES FOR THE COMPANY.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY OR THE MANAGER MAY OVERRIDE THE TRADING INSTRUCTIONS OF
THE TRADING ADVISOR TO THE EXTENT NECESSARY:  (I) TO FUND ANY DISTRIBUTIONS OR
REDEMPTIONS OF UNITS TO BE MADE BY THE FUND; (II) TO PAY THE COMPANY’S OR THE
FUND’S EXPENSES; AND/OR (III) TO COMPLY WITH SPECULATIVE POSITION LIMITS;
PROVIDED THAT THE COMPANY AND THE MANAGER SHALL PERMIT THE TRADING ADVISOR THREE
DAYS IN WHICH TO LIQUIDATE POSITIONS FOR THE PURPOSES SET FORTH IN CLAUSES
(I)-(II) PRIOR TO EXERCISING ITS OVERRIDE AUTHORITY.  THE TRADING ADVISOR WILL
HAVE NO LIABILITY FOR THE RESULTS OF ANY OF THE MANAGER’S INTERVENTIONS IN
(I)-(II), ABOVE.


 

The Company and the Manager both specifically acknowledge that in agreeing to
manage the Company’s assets, the Trading Advisor is not making any guarantee of
profits or of protections against loss.

 

The Trading Advisor shall give the Company and the Manager prompt written notice
of any proposed material change in the Program or the manner in which trading
decisions are to be made or implemented and shall not make any such proposed
material change with respect to trading for the Company without having given the
Company and the Manager at least 30 days’ prior written notice of such change. 
The addition and/or deletion of commodity interests from the Company’s portfolio
managed by the Trading Advisor shall not be deemed a change in the Trading
Advisor’s trading approach and prior written notice to the Company or the
Manager shall not be required therefor, except as set forth in
section 2(b) below; provided that, with respect to the Company, the Trading
Advisor may trade a different trading program in managing the Company’s assets
only with the consent of the Manager.

 


(B)           LIST OF COMMODITY INTERESTS TRADED BY THE TRADING ADVISOR.  THE
TRADING ADVISOR SHALL PROVIDE THE COMPANY AND THE MANAGER WITH A COMPLETE LIST
OF COMMODITY INTERESTS WHICH IT INTENDS TO TRADE ON THE COMPANY’S BEHALF.  ALL
COMMODITY INTERESTS OTHER THAN REGULATED FUTURES CONTRACTS AND OPTIONS ON
REGULATED FUTURES CONTRACTS TRADED ON A QUALIFIED BOARD OR EXCHANGE IN THE
UNITED STATES SHALL BE LISTED ON APPENDIX B TO THIS AGREEMENT.  THE ADDITION OF
COMMODITY INTERESTS (OTHER THAN FORWARD CONTRACTS ON FOREIGN CURRENCIES) TO THE
COMPANY’S PORTFOLIO MANAGED BY THE TRADING ADVISOR AS SET FORTH IN APPENDIX B TO
THIS AGREEMENT SHALL REQUIRE PRIOR WRITTEN NOTICE TO THE COMPANY OR THE MANAGER
AND AN AMENDMENT TO APPENDIX B.


 


(C)           INVESTMENT OF ASSETS HELD IN SECURITIES AND CASH.  NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE COMPANY AND THE MANAGER,
AND NOT THE TRADING ADVISOR, SHALL HAVE THE SOLE AND EXCLUSIVE AUTHORITY AND
RESPONSIBILITY WITH REGARD TO THE INVESTMENT, MAINTENANCE AND MANAGEMENT OF THE
COMPANY’S ASSETS OTHER THAN IN RESPECT OF THE TRADING ADVISOR’S TRADING OF THE
COMPANY’S ASSETS IN COMMODITY INTERESTS.


 


(D)           TRADING AUTHORIZATION.  PRIOR TO THE COMPANY’S ACCEPTANCE OF
TRADING ADVICE FROM THE TRADING ADVISOR IN ACCORDANCE WITH THIS AGREEMENT, THE
COMPANY SHALL DELIVER TO THE TRADING ADVISOR A TRADING AUTHORIZATION IN THE FORM
OF APPENDIX C HERETO APPOINTING THE TRADING ADVISOR AS AN AGENT OF THE COMPANY
AND ATTORNEY-IN-FACT FOR SUCH PURPOSE.

 

3

--------------------------------------------------------------------------------


 


(E)           DELIVERY OF UPDATES TO APPENDIX D.  THE TRADING ADVISOR SHALL,
DURING THE TERM OF THIS AGREEMENT, UPDATE AND DELIVER TO THE COMPANY ANY CHANGES
TO THE INFORMATION CONTAINED IN APPENDIX D PROMPTLY FOLLOWING THE IMPLEMENTATION
OF ANY SUCH CHANGES.


 


(F)            TRADE RECONCILIATIONS.  THE TRADING ADVISOR ACKNOWLEDGES ITS
OBLIGATION TO REVIEW ITS COMMODITY INTEREST POSITIONS ON A DAILY BASIS AND TO
NOTIFY THE COMPANY AND THE MANAGER PROMPTLY OF ANY ERRORS COMMITTED BY THE
TRADING ADVISOR OR ANY TRADE WHICH THE TRADING ADVISOR BELIEVES WAS NOT EXECUTED
IN ACCORDANCE WITH ITS INSTRUCTIONS AND WHICH CANNOT BE PROMPTLY RESOLVED. THE
TRADING ADVISOR WILL USE ITS OWN SYSTEMS TO EVALUATE TRADE AND PORTFOLIO
INFORMATION UNTIL IT RECEIVES THE NECESSARY INFORMATION FROM THE COMPANY, UPON
WHICH TIME THE TRADING ADVISOR WILL USE THE INFORMATION FROM THE COMPANY TO
EVALUATE THE TRADE AND PORTFOLIO INFORMATION.


 


(G)           TRADE INFORMATION.   THE TRADING ADVISOR SHALL USE REASONABLE
EFFORTS TO PROVIDE TRADE INFORMATION TO OMR SYSTEMS BY ELECTRONIC FILE BY
4:30 P.M. ON THE DATE OF ANY TRADE MADE ON BEHALF OF THE COMPANY.


 


3.             TRADING ADVISOR INDEPENDENT.  FOR ALL PURPOSES OF THIS AGREEMENT,
THE TRADING ADVISOR SHALL BE DEEMED TO BE AN INDEPENDENT CONTRACTOR AND SHALL
HAVE NO AUTHORITY TO ACT FOR OR REPRESENT THE COMPANY IN ANY WAY AND SHALL NOT
OTHERWISE BE DEEMED TO BE AN AGENT OF THE COMPANY.  NOTHING CONTAINED HEREIN
SHALL CREATE OR CONSTITUTE THE TRADING ADVISOR AND ANY OTHER TRADING ADVISOR FOR
THE COMPANY, THE FUND OR THE MANAGER AS A MEMBER OF ANY PARTNERSHIP, JOINT
VENTURE, ASSOCIATION, SYNDICATE, UNINCORPORATED BUSINESS OR OTHER SEPARATE
ENTITY, NOR SHALL THIS AGREEMENT BE DEEMED TO CONFER ON ANY OF THEM ANY EXPRESS,
IMPLIED, OR APPARENT AUTHORITY TO INCUR ANY OBLIGATION OR LIABILITY ON BEHALF OF
ANY OTHER.  THE PARTIES ACKNOWLEDGE THAT THE TRADING ADVISOR HAS NOT BEEN AN
ORGANIZER OR PROMOTER OF THE FUND.


 


4.             COMMODITY BROKER; FLOOR BROKERS.


 


(A)           CLEARING OF ALL TRADES.  THE TRADING ADVISOR SHALL CLEAR ORDERS
FOR ALL COMMODITY INTEREST TRANSACTIONS FOR THE COMPANY THROUGH SUCH COMMODITY
BROKER OR BROKERS AS THE COMPANY SHALL DESIGNATE FROM TIME TO TIME IN ITS SOLE
DISCRETION (THE “CLEARING BROKER”).  THE TRADING ADVISOR WILL NOT, WITHOUT THE
CONSENT OF THE MANAGER, TRADE ON A “GIVE UP” BASIS THROUGH FLOOR BROKERS NOT
ASSOCIATED WITH THE CLEARING BROKER.  THE MANAGER WILL REVIEW AND APPROVE OR
DISAPPROVE ALL EXECUTING BROKERS PROPOSED BY THE TRADING ADVISOR FOR THE
COMPANY’S ACCOUNT.  THE MANAGER AGREES THAT IT WILL ONLY DISAPPROVE A PROPOSED
EXECUTING BROKER SUGGESTED BY THE TRADING ADVISOR FOR CAUSE AND THAT, IF AN
EXECUTING BROKER IS APPROVED, THE COMPANY WILL NOT HOLD THE TRADING ADVISOR
LIABLE FOR ANY ERROR OR BREACH OF CONTRACT BY ANY SUCH EXECUTING BROKER, BARRING
NEGLIGENCE, MISCONDUCT OR BAD FAITH ON THE PART OF THE TRADING ADVISOR.  EVEN IF
SUCH FLOOR BROKERS RECEIVE THE MANAGER’S CONSENT TO EXECUTE TRADES ON BEHALF OF
THE COMPANY, ALL SUCH TRADES WILL BE “GIVEN-UP” TO BE CARRIED BY THE CLEARING
BROKER.  THE TRADING ADVISOR SHALL RECEIVE COPIES OF ALL DAILY AND MONTHLY
BROKERAGE STATEMENTS FOR THE COMPANY DIRECTLY FROM THE CLEARING BROKER.


 

The parties acknowledge that the Trading Advisor has no authority or
responsibility for selecting a commodity broker or dealers or for the
negotiation of brokerage commission rates.  If necessary for the Trading Advisor
to trade pursuant to the Program, the

 

4

--------------------------------------------------------------------------------


 

Company shall provide adequate dealing lines of credit for the Trading Advisor
to place orders for spot and forward currency contracts on behalf of the
Company.

 


(B)           FORWARD TRADING.  ALL FORWARD TRADES FOR THE COMPANY SHALL BE
EXECUTED THROUGH THE FORWARD DEALER(S) (WHICH MAY BE AFFILIATES OF THE MANAGER)
DESIGNATED BY THE MANAGER, PROVIDED THAT AT THE REQUEST OF THE TRADING ADVISOR,
THE MANAGER MAY CONSENT TO SOME OTHER FORWARD TRADING ARRANGEMENT, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.  THE TRADING ADVISOR SHALL USE SUCH OTHER
BANKS OR DEALERS ONLY FOR WHAT THE TRADING ADVISOR, IN GOOD FAITH, BELIEVES TO
BE GOOD CAUSE.


 


(C)           FLOOR BROKERAGE.  NOTWITHSTANDING SECTION 4(A) OF THIS AGREEMENT,
THE TRADING ADVISOR MAY PLACE ORDERS FOR COMMODITY INTEREST TRANSACTIONS FOR THE
COMPANY THROUGH FLOOR BROKERS SELECTED BY THE TRADING ADVISOR, AND APPROVED BY
THE MANAGER, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD.  SUCH FLOOR BROKERS
SHALL “GIVE UP” ALL TRADES ON BEHALF THE COMPANY TO THE CLEARING BROKER FOR
CLEARANCE.


 

The brokerage and floor commissions, “give-up” fees and other transaction costs
charged by any floor broker to effect Company transactions shall be subject to
the approval of the Manager, such approval not to be unreasonably withheld
provided that such fees and transaction costs are competitive with the Clearing
Broker’s standard rates.

 


5.             ALLOCATION OF COMPANY ASSETS TO TRADING ADVISOR; ALLOCATION OF
RECEIPTS AND CHARGES.


 


(A)           THE MANAGER HAS ALLOCATED A PORTION OF THE FUND’S ASSETS TO THE
COMPANY TO BE MANAGED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THE
MANAGER MAY, IN ITS SOLE DISCRETION, REALLOCATE FUND ASSETS BY CONTRIBUTING TO
OR WITHDRAWING AMOUNTS FROM THE COMPANY AS OF ANY MONTH-END.


 


(B)           GAINS AND RECEIPTS (E.G., TRADING PROFITS AND, IN SOME INSTANCES,
INTEREST INCOME), LOSSES AND CHARGES (E.G., TRADING LOSSES, TRADING ADVISOR
MANAGEMENT FEES, INCENTIVE FEES AND BROKERAGE COMMISSIONS) SPECIFIC TO THE
COMPANY SHALL BE ALLOCATED ENTIRELY TO THE COMPANY.  GAINS AND RECEIPTS, LOSSES
AND CHARGES NOT SPECIFIC TO (I) THE COMPANY OR (II) ANY OTHER COMPANY OR ACCOUNT
HELD BY THE FUND AND MANAGED BY A SPECIFIC TRADING ADVISOR, SHALL BE ALLOCATED
AMONG ALL OF THE COMPANIES AND ACCOUNTS OF THE FUND MANAGED BY THE DIFFERENT
TRADING ADVISORS, INCLUDING THE COMPANY, PRO RATA BASED ON THE BEGINNING OF
MONTH VALUE OF EACH SUCH COMPANY AND ACCOUNT AFTER REDUCTION FOR ACCOUNT
SPECIFIC CHARGES.  THE VALUE OF THE COMPANY AFTER TAKING INTO ACCOUNT ALL
REALIZED AND UNREALIZED GAINS AND LOSSES IS THE COMPANY’S “MARK-TO-MARKET
VALUE.”


 


(C)           THE VALUE OF THE COMPANY DETERMINED BY DEDUCTING FROM THE
COMPANY’S MARK-TO-MARKET VALUE ALL CHARGES AND RESERVES (INCLUDING BUT NOT
LIMITED TO CHARGES SPECIFIC TO THE COMPANY PROVIDED FOR IN SECTION 5(B), THE
COMPANY’S PRO RATA SHARE OF FUND DISTRIBUTION FEES, TRANSFER AGENT FEES,
ADMINISTRATOR’S FEES, BROKERAGE COMMISSIONS AND THE MANAGER’S SPONSOR FEE)
EXCEPT ANY CHARGES OR ACCRUALS FOR THE FEES PROVIDED FOR IN SECTION 6 IS THE
COMPANY’S “NET ASSET VALUE BEFORE FEES.”

 

5

--------------------------------------------------------------------------------


 


6.             FEES.

 


(A)           MANAGEMENT FEE.  BY APPROXIMATELY TEN BUSINESS DAYS OF EACH
CALENDAR MONTH-END, THE COMPANY WILL PAY THE TRADING ADVISOR A MANAGEMENT FEE
EQUAL TO [         ]* OF THE COMPANY’S MONTH-END NET ASSET VALUE BEFORE FEES. 
THE RESULTING BALANCE AFTER PAYMENT OF THE MANAGEMENT FEE IS THE COMPANY’S “POST
MF NET ASSET VALUE.”  THE COMPANY’S BALANCE AFTER ANY FURTHER REDUCTION FOR THE
INCENTIVE FEE PROVIDED FOR IN SECTION 6(B) IS THE COMPANY’S “NET ASSET VALUE.”


 


(B)           INCENTIVE FEE.


 


(I)               THE COMPANY WILL PAY TO THE TRADING ADVISOR, [        ]*
(“INCENTIVE FEE CALCULATION DATE”), AN INCENTIVE FEE EQUAL TO [     ]* OF ANY
NEW TRADING PROFIT RECOGNIZED BY THE COMPANY AS OF SUCH INCENTIVE FEE
CALCULATION DATE.


 


(II)              SUBJECT TO THE ADJUSTMENTS CONTEMPLATED BELOW, NEW TRADING
PROFIT EQUALS ANY INCREASE IN THE POST MF NET ASSET VALUE OF THE COMPANY AS OF
THE CURRENT INCENTIVE FEE CALCULATION DATE OVER THE HIGH WATER MARK ATTRIBUTABLE
TO THE COMPANY.  NEW TRADING PROFIT WILL BE CALCULATED PRIOR TO REDUCTION FOR
ANY ACCRUED INCENTIVE FEES [         ].*

 


(III)             THE HIGH WATER MARK ATTRIBUTABLE TO THE COMPANY SHALL BE EQUAL
TO THE HIGHEST NET ASSET VALUE OF THE COMPANY (FOR AVOIDANCE OF DOUBT, AFTER
REDUCTION FOR THE INCENTIVE FEE THEN PAID), AS OF ANY PRECEDING INCENTIVE FEE
CALCULATION DATE.  THE HIGH WATER MARK SHALL BE INCREASED DOLLAR-FOR-DOLLAR BY
ANY CAPITAL ALLOCATED TO THE COMPANY AND DECREASED PROPORTIONATELY WHEN CAPITAL
IS REALLOCATED AWAY FROM THE COMPANY (OTHER THAN TO PAY EXPENSES).  THE
PROPORTIONATE REDUCTION MADE AS A RESULT OF A REALLOCATION SHALL BE CALCULATED
BY MULTIPLYING THE HIGH WATER MARK IN EFFECT IMMEDIATELY PRIOR TO SUCH
REALLOCATION BY THE FRACTION THE NUMERATOR OF WHICH IS THE NET ASSET VALUE OF
THE COMPANY IMMEDIATELY FOLLOWING SUCH REALLOCATION AND THE DENOMINATOR OF WHICH
IS THE NET ASSET VALUE OF THE COMPANY IMMEDIATELY BEFORE SUCH REALLOCATION.


 


(IV)             IF AN INCENTIVE FEE IS PAID AS OF AN INCENTIVE FEE CALCULATION
DATE, THE HIGH WATER MARK IS RESET TO THE NET ASSET VALUE OF THE COMPANY
IMMEDIATELY FOLLOWING SUCH PAYMENT.


 


(V)              WHEN THERE IS AN ACCRUED INCENTIVE FEE AT THE TIME ANY
REALLOCATION FROM THE COMPANY IS MADE, THE INCENTIVE FEE ATTRIBUTABLE TO SUCH
REALLOCATION WILL BE PAID.  SUCH INCENTIVE FEE SHALL BE DETERMINED BY
MULTIPLYING THE INCENTIVE FEE THAT WOULD HAVE BEEN PAID HAD THE DATE OF THE
REALLOCATION BEEN AN INCENTIVE FEE CALCULATION DATE BY THE FRACTION THE
NUMERATOR OF WHICH IS THE AMOUNT OF THE REALLOCATION AND THE DENOMINATOR OF
WHICH IS THE POST MF NET ASSET VALUE OF THE COMPANY IMMEDIATELY PRIOR TO THE
REALLOCATION, IN EACH CASE PRIOR TO REDUCTION FOR THE ACCRUED INCENTIVE FEE. 
SUCH INCENTIVE FEE WILL BE PAID FROM AND REDUCE THE AMOUNT OF THE REALLOCATION.


 


(VI)             INTEREST INCOME SHALL NOT BE INCLUDED IN ANY OF THE FOREGOING
CALCULATIONS.  FOR THE AVOIDANCE OF DOUBT, NO INCENTIVE FEE SHALL BE PAYABLE ON
ANY INTEREST INCOME EARNED BY THE COMPANY.

 

--------------------------------------------------------------------------------


* CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

6

--------------------------------------------------------------------------------


 


(VII)            TERMINATION OF THIS AGREEMENT SHALL BE TREATED AS AN INCENTIVE
FEE CALCULATION DATE.


 


7.             TERM AND TERMINATION.


 


(A)           TERM AND RENEWAL.  THIS AGREEMENT SHALL CONTINUE IN EFFECT UNTIL
DECEMBER 31, 2010.  THEREAFTER, THIS AGREEMENT SHALL BE AUTOMATICALLY RENEWED
FOR SUCCESSIVE ONE-YEAR PERIODS, ON THE SAME TERMS, UNLESS TERMINATED BY EITHER
THE TRADING ADVISOR OR THE COMPANY UPON 90 DAYS’ NOTICE TO THE OTHER PARTY.


 


(B)           TERMINATION.  NOTWITHSTANDING SECTION 7(A) HEREOF, THIS AGREEMENT
SHALL TERMINATE:


 


(I)               IMMEDIATELY IF THE COMPANY SHALL TERMINATE AND BE DISSOLVED IN
ACCORDANCE WITH THE LIMITED LIABILITY COMPANY AGREEMENT OR OTHERWISE;


 


(II)              AT THE DISCRETION OF THE MANAGER AS OF THE END OF ANY MONTH;


 


(III)             AT THE DISCRETION OF THE TRADING ADVISOR, AS OF THE FOLLOWING
MONTH-END, SHOULD ANY OF THE FOLLOWING OCCUR:  (1) THE ASSETS MANAGED BY THE
TRADING ADVISOR DECREASE TO LESS THAN $1,000,000 AT THE CLOSE OF BUSINESS ON ANY
DAY; OR (2) THE TRADING ADVISOR HAS DETERMINED TO CEASE MANAGING ANY CUSTOMER
ACCOUNTS PURSUANT TO THE PROGRAM; OR


 


(IV)             AT THE DISCRETION OF THE TRADING ADVISOR AS OF THE END OF ANY
MONTH UPON 90 DAYS’ PRIOR WRITTEN NOTICE TO THE MANAGER.


 


8.             RIGHT TO ADVISE OTHERS; UNIFORMITY OF ACTS AND PRACTICES.


 


(A)           DURING THE TERM OF THIS AGREEMENT, THE TRADING ADVISOR AND ITS
AFFILIATES SHALL BE FREE TO ADVISE OTHER INVESTORS AS TO THE PURCHASE AND SALE
OF COMMODITY INTERESTS, TO MANAGE AND TRADE OTHER INVESTORS’ COMMODITY INTERESTS
ACCOUNTS AND TO TRADE FOR AND ON BEHALF OF THEIR OWN PROPRIETARY COMMODITY
INTERESTS ACCOUNTS.  HOWEVER, UNDER NO CIRCUMSTANCES SHALL THE TRADING ADVISOR
OR ANY OF ITS AFFILIATES FAVOR ANY COMMODITY INTERESTS ACCOUNT DIRECTED BY ANY
OF THEM (REGARDLESS OF THE DATE ON WHICH THEY BEGAN OR SHALL BEGIN TO DIRECT
SUCH ACCOUNT) OVER THE COMPANY’S ACCOUNT, GIVING DUE CONSIDERATION TO THE
TRADING PROGRAM WHICH THE MANAGER HAS REQUESTED THE TRADING ADVISOR TO TRADE ON
BEHALF OF THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT, THE TRADING ADVISOR AND
ITS AFFILIATES SHALL NOT BE DEEMED TO BE FAVORING ANOTHER COMMODITY INTERESTS
ACCOUNT OVER THE COMPANY’S ACCOUNT IF THE TRADING ADVISOR OR ITS AFFILIATES, IN
ACCORDANCE WITH SPECIFIC INSTRUCTIONS OF THE OWNER OF SUCH ACCOUNT, TRADE SUCH
ACCOUNT AT A DEGREE OF LEVERAGE OR IN ACCORDANCE WITH TRADING POLICIES WHICH
SHALL BE DIFFERENT FROM THAT WHICH SHALL NORMALLY BE APPLIED TO SUBSTANTIALLY
ALL OF THE TRADING ADVISOR’S OTHER ACCOUNTS OR IF THE TRADING ADVISOR OR ITS
AFFILIATES, IN ACCORDANCE WITH THE TRADING ADVISOR’S MONEY MANAGEMENT
PRINCIPLES, SHALL NOT TRADE CERTAIN COMMODITY INTERESTS CONTRACTS FOR AN ACCOUNT
BASED ON THE AMOUNT OF EQUITY IN SUCH ACCOUNT.


 


(B)           THE TRADING ADVISOR UNDERSTANDS AND AGREES THAT IT AND ITS
AFFILIATES SHALL HAVE A FIDUCIARY RESPONSIBILITY TO THE COMPANY UNDER THIS
AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


(C)           AT THE REQUEST OF THE COMPANY, THE TRADING ADVISOR AND ITS
AFFILIATES SHALL PROMPTLY MAKE AVAILABLE TO THE COMPANY (IF AVAILABLE TO IT
WITHOUT UNREASONABLE EFFORTS) COPIES OF THE NORMAL DAILY, MONTHLY, QUARTERLY AND
ANNUAL, AS THE CASE MAY BE, WRITTEN REPORTS REFLECTING THE PERFORMANCE OF ALL
COMMODITY POOL ACCOUNTS ADVISED, MANAGED, OWNED OR CONTROLLED BY THE TRADING
ADVISOR OR ITS AFFILIATES REQUIRED TO BE DELIVERED TO POOL PARTICIPANTS PURSUANT
TO THE CEA AND SIMILAR WRITTEN INFORMATION, INCLUDING MONTHLY ACCOUNT
STATEMENTS, REFLECTING THE PERFORMANCE OF ALL OTHER COMMODITY INTEREST ACCOUNTS
ADVISED, MANAGED, OWNED OR CONTROLLED BY THE TRADING ADVISOR OR ITS AFFILIATES,
WITH RESPECT TO WHICH ACCOUNT REPORTS SHALL NOT BE REQUIRED TO BE DELIVERED TO
THE OWNERS THEREOF PURSUANT TO THE CEA (SUBJECT TO THE NEED TO PRESERVE THE
CONFIDENTIALITY OF PROPRIETARY INFORMATION CONCERNING THE TRADING ADVISOR’S
TRADING SYSTEMS, METHODS, MODELS, STRATEGIES AND FORMULAS AND THE IDENTITY OF
THE TRADING ADVISOR’S CLIENTS).  AT THE REQUEST OF THE COMPANY, THE TRADING
ADVISOR OR ITS AFFILIATES SHALL PROMPTLY DELIVER TO THE COMPANY A SATISFACTORY
WRITTEN EXPLANATION, IN THE JUDGMENT OF THE COMPANY, OF THE DIFFERENCES, IF ANY,
IN THE PERFORMANCE BETWEEN THE COMPANY’S ACCOUNT AND SUCH OTHER COMMODITY
INTEREST ACCOUNTS TRADED UTILIZING THE SAME PROGRAM OR PORTFOLIO (SUBJECT TO THE
NEED TO PRESERVE THE CONFIDENTIALITY OF PROPRIETARY INFORMATION CONCERNING THE
TRADING ADVISOR’S TRADING SYSTEMS, METHODS, MODELS, STRATEGIES AND FORMULAS AND
THE IDENTITY OF THE TRADING ADVISOR’S CLIENTS).


 


9.             SPECULATIVE POSITION LIMITS.  IF THE TRADING ADVISOR (EITHER
ALONE OR AGGREGATED WITH THE POSITIONS OF ANY OTHER PERSON IF SUCH AGGREGATION
SHALL BE REQUIRED BY THE CEA, THE CFTC OR ANY OTHER REGULATORY AUTHORITY HAVING
JURISDICTION) SHALL EXCEED OR BE ABOUT TO EXCEED APPLICABLE LIMITS IN ANY
COMMODITY INTEREST TRADED FOR THE COMPANY, THE TRADING ADVISOR SHALL IMMEDIATELY
TAKE SUCH ACTION AS THE TRADING ADVISOR MAY DEEM FAIR AND EQUITABLE TO COMPLY
WITH THE LIMITS, AND SHALL IMMEDIATELY DELIVER TO THE COMPANY A WRITTEN
EXPLANATION OF THE ACTION TAKEN TO COMPLY WITH SUCH LIMITS.  IF SUCH LIMITS ARE
EXCEEDED BY THE COMPANY, THE MANAGER MAY REQUIRE THE TRADING ADVISOR TO
LIQUIDATE POSITIONS AS REQUIRED.


 


10.           ADDITIONAL UNDERTAKINGS BY THE TRADING ADVISOR.  NEITHER THE
TRADING ADVISOR NOR ITS EMPLOYEES, AFFILIATES OR AGENTS, THE STOCKHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES, PRINCIPALS, AFFILIATES OR AGENTS OF SUCH
AFFILIATES, OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS SHALL:  (A) USE OR
DISTRIBUTE FOR ANY PURPOSE WHATSOEVER ANY LIST CONTAINING THE NAMES AND/OR
RESIDENTIAL ADDRESSES OF AND/OR OTHER INFORMATION ABOUT THE LIMITED PARTNERS OF
THE FUND; NOR (B) DIRECTLY SOLICIT ANY LIMITED PARTNER OF THE FUND FOR ANY
BUSINESS PURPOSE WHATSOEVER (UNLESS SUCH LIMITED PARTNER IS ALREADY A CLIENT OF
THE TRADING ADVISOR).


 


11.           REPRESENTATIONS AND WARRANTIES.


 


(A)           THE TRADING ADVISOR HEREBY REPRESENTS AND WARRANTS TO THE OTHER
PARTIES AS FOLLOWS:


 


(I)               THE TRADING ADVISOR IS AN ENTITY DULY ORGANIZED AND VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION AND IN GOOD STANDING IN EACH OTHER JURISDICTION IN WHICH THE NATURE
OR CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION AND THE FAILURE TO BE
DULY QUALIFIED WOULD MATERIALLY AFFECT THE TRADING ADVISOR’S ABILITY TO PERFORM
ITS OBLIGATIONS UNDER THIS AGREEMENT. THE TRADING ADVISOR HAS FULL CORPORATE,
PARTNERSHIP OR LIMITED LIABILITY COMPANY (AS THE CASE MAY BE) POWER AND
AUTHORITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

8

--------------------------------------------------------------------------------

 



 


(II)              THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED ON BEHALF OF THE TRADING ADVISOR AND CONSTITUTES A VALID, BINDING
AND ENFORCEABLE AGREEMENT OF THE TRADING ADVISOR IN ACCORDANCE WITH ITS TERMS.


 


(III)             THE TRADING ADVISOR HAS ALL GOVERNMENTAL, REGULATORY AND
COMMODITY EXCHANGE LICENSES AND APPROVALS AND HAS EFFECTED ALL FILINGS AND
REGISTRATIONS WITH GOVERNMENTAL AND REGULATORY AGENCIES REQUIRED TO CONDUCT ITS
BUSINESS AND TO ACT AS DESCRIBED HEREIN OR REQUIRED TO PERFORM ITS OBLIGATIONS
HEREUNDER (INCLUDING, WITHOUT LIMITATION, REGISTRATION OF THE TRADING ADVISOR AS
A COMMODITY TRADING ADVISOR UNDER THE CEA, AND MEMBERSHIP OF THE TRADING ADVISOR
AS A COMMODITY TRADING ADVISOR IN NFA), AND THE PERFORMANCE OF SUCH OBLIGATION
WILL NOT VIOLATE OR RESULT IN A BREACH OF ANY PROVISION OF THE TRADING ADVISOR’S
CERTIFICATE OF INCORPORATION, BY-LAWS OR ANY AGREEMENT, INSTRUMENT, ORDER, LAW
OR REGULATION BINDING ON THE TRADING ADVISOR.  THE PRINCIPALS OF THE TRADING
ADVISOR ARE DULY LISTED AS SUCH ON ITS COMMODITY TRADING ADVISOR FORM 7-R
REGISTRATION.


 


(IV)             ASSUMING THE ACCURACY OF THE MANAGER’S REPRESENTATION IN
SUBSECTION 11(B)(VII) BELOW, MANAGEMENT BY THE TRADING ADVISOR OF AN ACCOUNT FOR
THE COMPANY IN ACCORDANCE WITH THE TERMS HEREOF WILL NOT REQUIRE ANY
REGISTRATION UNDER, OR VIOLATE ANY OF THE PROVISIONS OF, THE INVESTMENT ADVISERS
ACT OF 1940 (ASSUMING THAT THE COMPANY IS NOT AN “INVESTMENT COMPANY” WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “COMPANY ACT”)).


 


(V)              THE TRADING ADVISOR’S IMPLEMENTATION OF ITS TRADING PROGRAM ON
BEHALF OF THE COMPANY WILL NOT INFRINGE ANY OTHER PERSON’S COPYRIGHTS, TRADEMARK
OR OTHER PROPERTY RIGHTS.


 


(VI)             THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE INCURRENCE OF
THE OBLIGATIONS HEREIN SET FORTH AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN WILL NOT CONSTITUTE A BREACH OF, OR DEFAULT UNDER, ANY
INSTRUMENT BY WHICH THE TRADING ADVISOR IS BOUND OR ANY ORDER, RULE OR
REGULATION APPLICATION TO THE TRADING ADVISOR OF ANY COURT OR ANY GOVERNMENTAL
BODY OR ADMINISTRATIVE AGENCY HAVING JURISDICTION OVER THE TRADING ADVISOR.


 


(VII)            OTHER THAN AS MAY HAVE BEEN DISCLOSED IN WRITING TO THE MANAGER
BY THE TRADING ADVISOR, THERE IS NOT PENDING, OR TO THE BEST OF THE TRADING
ADVISOR’S KNOWLEDGE THREATENED, ANY ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY
COURT OR OTHER GOVERNMENTAL BODY TO WHICH THE TRADING ADVISOR IS A PARTY, OR TO
WHICH ANY OF THE ASSETS OF THE TRADING ADVISOR IS SUBJECT, WHICH MIGHT
REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE
CONDITION, FINANCIAL OR OTHERWISE, BUSINESS OR PROSPECTS OF THE TRADING
ADVISOR.  THE TRADING ADVISOR HAS NOT RECEIVED ANY NOTICE OF AN INVESTIGATION OR
WARNING LETTER FROM NFA OR CFTC REGARDING NON-COMPLIANCE BY THE TRADING ADVISOR
WITH THE CEA OR THE REGULATIONS THEREUNDER.


 


(B)           THE MANAGER HEREBY REPRESENTS AND WARRANTS TO THE OTHER PARTIES AS
FOLLOWS:


 


(I)               THE MANAGER IS DULY ORGANIZED AND VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF FORMATION AND IN GOOD STANDING
UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH THE NATURE OR CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION

 

9

--------------------------------------------------------------------------------


 


AND THE FAILURE TO SO QUALIFY WOULD MATERIALLY ADVERSELY AFFECT THE MANAGER’S
ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(II)              THE MANAGER HAS THE POWER AND AUTHORITY UNDER APPLICABLE LAW
TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(III)             THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED BY THE MANAGER AND CONSTITUTES A LEGAL, VALID AND BINDING
AGREEMENT OF THE MANAGER ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(IV)             THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE INCURRENCE OF
THE OBLIGATIONS SET FORTH HEREIN AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN WILL NOT CONSTITUTE A BREACH OF, OR DEFAULT UNDER, ANY
INSTRUMENT BY WHICH THE MANAGER IS BOUND OR ANY ORDER, RULE OR REGULATION
APPLICABLE TO THE MANAGER OF ANY COURT OR ANY GOVERNMENTAL BODY OR
ADMINISTRATIVE AGENCY HAVING JURISDICTION OVER THE MANAGER.


 


(V)              THERE IS NOT PENDING, OR, TO THE BEST OF THE MANAGER’S
KNOWLEDGE THREATENED, ANY ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT OR
OTHER GOVERNMENTAL BODY TO WHICH THE MANAGER IS A PARTY, OR TO WHICH ANY OF THE
ASSETS OF THE MANAGER IS SUBJECT, WHICH MIGHT REASONABLY BE EXPECTED TO RESULT
IN ANY MATERIAL ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE),
BUSINESS OR PROSPECTS OF THE MANAGER OR IS REQUIRED TO BE DISCLOSED PURSUANT TO
APPLICABLE CFTC REGULATIONS.


 


(VI)             THE MANAGER HAS ALL GOVERNMENTAL, REGULATORY AND COMMODITY
EXCHANGE APPROVALS AND LICENSES, AND HAS EFFECTED ALL FILINGS AND REGISTRATIONS
WITH GOVERNMENTAL AGENCIES REQUIRED TO CONDUCT ITS BUSINESS AND TO ACT AS
DESCRIBED HEREIN OR REQUIRED TO PERFORM ITS OBLIGATIONS HEREUNDER (INCLUDING,
WITHOUT LIMITATION, REGISTRATION AS A COMMODITY POOL OPERATOR UNDER THE CEA AND
MEMBERSHIP IN NFA AS A COMMODITY POOL OPERATOR), AND THE PERFORMANCE OF SUCH
OBLIGATIONS WILL NOT CONTRAVENE OR RESULT IN A BREACH OF ANY PROVISION OF ITS
CERTIFICATE OF INCORPORATION, BY-LAWS OR ANY AGREEMENT, ORDER, LAW OR REGULATION
BINDING UPON IT.  THE PRINCIPALS OF THE MANAGER ARE DULY REGISTERED AS SUCH ON
THE MANAGER’S COMMODITY POOL OPERATOR FORM 7-R REGISTRATION.


 


(VII)            THE COMPANY IS NOT AN “INVESTMENT COMPANY” WITHIN THE MEANING
OF THE COMPANY ACT.


 


(C)           THE COMPANY REPRESENTS AND WARRANTS TO THE OTHER PARTIES AS
FOLLOWS:


 


(I)               THE COMPANY IS DULY ORGANIZED AND VALIDLY EXISTING AND IN GOOD
STANDING AS A LIMITED LIABILITY COMPANY UNDER THE LAWS OF THE STATE OF DELAWARE
AND IN GOOD STANDING UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH THE
NATURE OR CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION AND THE FAILURE TO
SO QUALIFY WOULD MATERIALLY ADVERSELY AFFECT THE COMPANY’S ABILITY TO PERFORM
ITS OBLIGATIONS HEREUNDER.


 


(II)              THE COMPANY HAS THE LIMITED LIABILITY COMPANY POWER AND
AUTHORITY UNDER APPLICABLE LAW TO PERFORM ITS OBLIGATIONS HEREUNDER.

 

10

--------------------------------------------------------------------------------


 


(III)             THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED BY THE COMPANY AND CONSTITUTES A LEGAL, VALID AND BINDING
AGREEMENT OF THE COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(IV)             THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE INCURRENCE OF
THE OBLIGATIONS SET FORTH HEREIN AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN WILL NOT CONSTITUTE A BREACH OF, OR DEFAULT UNDER, ANY
INSTRUMENT BY WHICH THE COMPANY IS BOUND OR ANY ORDER, RULE OR REGULATION
APPLICABLE TO THE COMPANY OF ANY COURT OR ANY GOVERNMENTAL BODY OR
ADMINISTRATIVE AGENCY HAVING JURISDICTION OVER THE COMPANY.


 


(V)              THERE IS NOT PENDING, OR, TO THE BEST OF THE COMPANY’S
KNOWLEDGE, THREATENED, ANY ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT OR
OTHER GOVERNMENTAL BODY TO WHICH THE COMPANY IS A PARTY, OR TO WHICH ANY OF THE
ASSETS OF THE COMPANY IS SUBJECT, WHICH MIGHT REASONABLY BE EXPECTED TO RESULT
IN ANY MATERIAL ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE),
BUSINESS OR PROSPECTS OF THE COMPANY OR WHICH IS REQUIRED TO BE DISCLOSED
PURSUANT TO APPLICABLE CFTC REGULATIONS.


 


(VI)             THE COMPANY HAS ALL GOVERNMENTAL, REGULATORY AND COMMODITY
EXCHANGE APPROVALS AND LICENSES, AND HAS EFFECTED ALL FILINGS AND REGISTRATIONS
WITH GOVERNMENTAL AGENCIES REQUIRED TO CONDUCT ITS BUSINESS AND TO ACT AS
DESCRIBED HEREIN OR REQUIRED TO PERFORM ITS OBLIGATIONS HEREUNDER AND THE
PERFORMANCE OF SUCH OBLIGATIONS WILL NOT CONTRAVENE OR RESULT IN A BREACH OF ANY
PROVISION OF ITS CERTIFICATE OF FORMATION, LIMITED LIABILITY COMPANY AGREEMENT
OR ANY OTHER AGREEMENT, ORDER, LAW OR REGULATION BINDING UPON IT.


 


(D)           THE FOREGOING REPRESENTATIONS AND WARRANTIES SHALL BE CONTINUING
DURING THE ENTIRE TERM OF THIS AGREEMENT AND, IF AT ANY TIME, ANY EVENT SHALL
OCCUR WHICH WOULD MAKE ANY OF THE FOREGOING REPRESENTATIONS AND WARRANTIES OF
ANY PARTY NO LONGER TRUE AND ACCURATE, SUCH PARTY SHALL PROMPTLY NOTIFY THE
OTHER PARTIES.


 


12.          ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE MATTERS REFERRED TO HEREIN, AND
NO OTHER AGREEMENT, VERBAL OR OTHERWISE, SHALL BE BINDING AS BETWEEN THE PARTIES
UNLESS IT SHALL BE IN WRITING AND SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT
IS SOUGHT.


 


13.          INDEMNIFICATION.


 


(A)           THE COMPANY SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE TRADING
ADVISOR AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
SHAREHOLDERS, EMPLOYEES AND CONTROLLING PERSONS FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES (JOINT AND SEVERAL), COSTS AND EXPENSES
(INCLUDING ANY INVESTIGATORY, LEGAL AND OTHER EXPENSES INCURRED IN CONNECTION
WITH, AND ANY AMOUNTS PAID IN, ANY SETTLEMENT; PROVIDED THAT THE COMPANY SHALL
HAVE APPROVED SUCH SETTLEMENT) RESULTING FROM A DEMAND, CLAIM, LAWSUIT, ACTION
OR PROCEEDING RELATING TO ANY OF SUCH PERSON’S ACTIONS OR CAPACITIES RELATING TO
THE BUSINESS OR ACTIVITIES OF THE COMPANY PURSUANT TO THIS AGREEMENT; PROVIDED
THAT THE CONDUCT OF SUCH PERSON WHICH WAS THE SUBJECT OF THE DEMAND, CLAIM,
LAWSUIT, ACTION OR PROCEEDING DID NOT CONSTITUTE NEGLIGENCE, MISCONDUCT OR A
BREACH OF THIS AGREEMENT OR OF ANY FIDUCIARY OBLIGATION TO THE COMPANY AND WAS
DONE IN GOOD FAITH AND IN A MANNER SUCH PERSON REASONABLY BELIEVED TO BE IN, OR
NOT OPPOSED TO, THE BEST INTERESTS OF THE COMPANY.  THE TERMINATION OF ANY
DEMAND, CLAIM, LAWSUIT, ACTION OR PROCEEDING

 

11

--------------------------------------------------------------------------------


 


BY SETTLEMENT SHALL NOT, IN ITSELF, CREATE A PRESUMPTION THAT THE CONDUCT IN
QUESTION WAS NOT UNDERTAKEN IN GOOD FAITH AND IN A MANNER REASONABLY BELIEVED TO
BE IN, OR NOT OPPOSED TO, THE BEST INTERESTS OF THE COMPANY.


 


(B)           THE TRADING ADVISOR SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE
COMPANY, THE MANAGER, THEIR RESPECTIVE AFFILIATES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES AND CONTROLLING PERSONS FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES (JOINT AND SEVERAL),
COSTS AND EXPENSES (INCLUDING ANY REASONABLE INVESTIGATORY, LEGAL AND OTHER
EXPENSES INCURRED IN CONNECTION WITH, AND ANY AMOUNTS PAID IN, ANY SETTLEMENT;
PROVIDED THAT THE TRADING ADVISOR SHALL HAVE APPROVED SUCH SETTLEMENT) RESULTING
FROM A DEMAND, CLAIM, LAWSUIT, ACTION OR PROCEEDING RELATING TO ANY ACTION OR
OMISSION OF THE TRADING ADVISOR OR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS OR
EMPLOYEES RELATING TO THE BUSINESS OR ACTIVITIES OF SUCH PERSON UNDER THIS
AGREEMENT OR RELATING TO THE MANAGEMENT OF AN ACCOUNT OF THE COMPANY PROVIDED: 
THE ACTION OR OMISSION OF SUCH PERSON WHICH WAS THE SUBJECT OF THE DEMAND,
CLAIM, LAWSUIT, ACTION OR PROCEEDING CONSTITUTED NEGLIGENCE OR MISCONDUCT OR A
BREACH OF THIS AGREEMENT OR WAS AN ACTION OR OMISSION TAKEN OTHERWISE THAN IN
GOOD FAITH AND IN A MANNER REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO, THE
BEST INTERESTS OF THE COMPANY.


 


(C)           THE TRADING ADVISOR, ITS OFFICERS, DIRECTORS, EMPLOYEES AND
SHAREHOLDERS SHALL NOT BE LIABLE TO THE COMPANY AND ITS OFFICERS, DIRECTORS OR
MEMBERS OR TO ANY OF THEIR SUCCESSORS OR ASSIGNS EXCEPT BY REASON OF ACTS OR
OMISSIONS IN CONTRAVENTION OF THE EXPRESS TERMS OF THIS AGREEMENT, OR DUE TO
THEIR INTENTIONAL MISCONDUCT OR NEGLIGENCE, OR BY REASON OF NOT HAVING ACTED IN
GOOD FAITH AND IN THE REASONABLE BELIEF THAT SUCH ACTIONS OR OMISSIONS WERE IN,
OR NOT OPPOSED TO, THE BEST INTERESTS OF THE COMPANY.


 


(D)           THE FOREGOING AGREEMENTS OF INDEMNITY SHALL BE IN ADDITION TO, AND
SHALL IN NO RESPECT LIMIT OR RESTRICT, ANY OTHER REMEDIES WHICH MAY BE AVAILABLE
TO AN INDEMNIFIED PARTY.


 


(E)           ANY INDEMNIFICATION REQUIRED BY THIS SECTION 13 UNLESS ORDERED OR
EXPRESSLY PERMITTED BY A COURT, SHALL BE MADE BY THE INDEMNIFYING PARTY ONLY
UPON A DETERMINATION BY INDEPENDENT LEGAL COUNSEL MUTUALLY AGREEABLE TO THE
PARTIES HERETO IN A WRITTEN OPINION THAT THE CONDUCT WHICH IS THE SUBJECT OF THE
CLAIM, DEMAND, LAWSUIT, ACTION OR PROCEEDING WITH RESPECT TO WHICH
INDEMNIFICATION IS SOUGHT MEETS THE APPLICABLE STANDARD SET FORTH IN THIS
SECTION 13.


 


(F)            IN THE EVENT THAT A PERSON ENTITLED TO INDEMNIFICATION UNDER THIS
SECTION 13 IS MADE A PARTY TO AN ACTION, SUIT OR PROCEEDING ALLEGING BOTH
MATTERS FOR WHICH INDEMNIFICATION MAY BE DUE HEREUNDER AND MATTERS FOR WHICH
INDEMNIFICATION MAY NOT BE DUE HEREUNDER, SUCH PERSON SHALL BE INDEMNIFIED ONLY
IN RESPECT OF THE FORMER MATTERS.


 


(G)           PROMPTLY AFTER RECEIPT BY ANY OF THE INDEMNIFIED PARTIES UNDER
THIS AGREEMENT OF NOTICE OF ANY DEMAND, CLAIM, LAWSUIT, ACTION OR PROCEEDING,
THE INDEMNIFIED PARTY SHALL NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE
COMMENCEMENT THEREOF IF A CLAIM FOR INDEMNIFICATION IN RESPECT THEREOF IS TO BE
MADE UNDER THIS AGREEMENT.  EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
NOT MATERIALLY PREJUDICED THEREBY, THE OMISSION SO TO NOTIFY SHALL RELIEVE THE
INDEMNIFYING PARTY FROM ANY OBLIGATION OR LIABILITY WHICH IT MAY HAVE TO ANY
SUCH INDEMNIFIED PARTY UNDER THIS SECTION.  IN THE EVENT THAT SUCH DEMAND,
CLAIM, LAWSUIT, ACTION OR PROCEEDING IS BROUGHT AGAINST A PERSON ENTITLED TO BE
INDEMNIFIED UNDER THIS AGREEMENT, AND THE

 

12

--------------------------------------------------------------------------------


 


INDEMNIFYING PARTY IS NOTIFIED OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING
PARTY SHALL BE ENTITLED TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT THE
INDEMNIFYING PARTY MAY WISH, TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL
SELECTED BY THE INDEMNIFYING PARTY AND APPROVED BY THE INDEMNIFIED PERSON
(PROVIDED THAT APPROVAL MAY NOT BE UNREASONABLY WITHHELD), AND AFTER NOTICE FROM
THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PERSON OF THE INDEMNIFYING PARTY’S
ELECTION SO AS TO ASSUME THE DEFENSE THEREOF, THE INDEMNIFYING PARTY SHALL NOT
BE LIABLE TO SUCH PERSON UNDER THIS SECTION FOR ANY LEGAL OR OTHER EXPENSES
SUBSEQUENTLY INCURRED BY SUCH PERSON IN CONNECTION WITH THE DEFENSE THEREOF,
UNLESS THE INDEMNIFYING PARTY APPROVES THE EMPLOYMENT OF SEPARATE COUNSEL BY
SUCH PERSON (IT BEING UNDERSTOOD, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT
BE LIABLE FOR LEGAL OR OTHER EXPENSES OF MORE THAN ONE SEPARATE FIRM OF
ATTORNEYS FOR ALL SUCH PERSONS INDEMNIFIED HEREUNDER, WHICH FIRM SHALL BE
DESIGNATED IN WRITING BY THE TRADING ADVISOR OR THE COMPANY, AS THE CASE MAY
BE).


 


14.          ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE ASSIGNED BY ANY OF THE
PARTIES HERETO WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE OTHER PARTIES
HERETO; PROVIDED, THAT EITHER PARTY MAY ASSIGN THIS AGREEMENT TO AN AFFILIATE
UPON PRIOR NOTICE TO THE OTHER PARTY.


 


15.          AMENDMENT; WAIVER.  THIS AGREEMENT SHALL NOT BE AMENDED EXCEPT BY A
WRITING SIGNED BY THE PARTIES HERETO.  NO WAIVER OF ANY PROVISION OF THIS
AGREEMENT SHALL BE IMPLIED FROM ANY COURSE OF DEALING BETWEEN THE PARTIES HERETO
OR FROM ANY FAILURE BY EITHER PARTY HERETO TO ASSERT ITS RIGHTS HEREUNDER ON ANY
OCCASION OR SERIES OF OCCASIONS.


 


16.          SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT, OR THE
APPLICATION OF ANY PROVISION TO ANY PERSON OR CIRCUMSTANCE, SHALL BE HELD TO BE
INCONSISTENT WITH ANY PRESENT OR FUTURE LAW, RULING, RULE OR REGULATION OF ANY
COURT OR GOVERNMENTAL OR REGULATORY AUTHORITY HAVING JURISDICTION OVER THE
SUBJECT MATTER HEREOF, SUCH PROVISION SHALL BE DEEMED TO BE RESCINDED OR
MODIFIED IN ACCORDANCE WITH SUCH LAW, RULING, RULE OR REGULATION, AND THE
REMAINDER OF THIS AGREEMENT, OR THE APPLICATION OF SUCH PROVISION TO PERSONS OR
CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT SHALL BE HELD INCONSISTENT, SHALL
NOT BE AFFECTED THEREBY.


 


17.          NOTICES.  ANY NOTICE REQUIRED OR DESIRED TO BE DELIVERED UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DELIVERED BY COURIER SERVICE,
FACSIMILE, POSTAGE PREPAID MAIL OR OTHER SIMILAR MEANS AND SHALL BE EFFECTIVE
UPON ACTUAL RECEIPT BY THE PARTY TO WHICH SUCH NOTICE SHALL BE DIRECTED,
ADDRESSED AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS THE PARTY ENTITLED TO NOTICE
SHALL HEREAFTER DESIGNATE IN ACCORDANCE WITH THE TERMS HEREOF):


 

if to the Company or the Manager:

 

BOOLEAN GLOBAL HORIZONS, LLC

c/o BlackRock Investment Management LLC

40 East 52nd Street

25th Floor

New York, NY 10022

Attn:  Edward A. Rzeszowski

Facsimile:  212-810-8745

 

13

--------------------------------------------------------------------------------


 

with a copy to:

 

BlackRock Investment Management, LLC

Princeton Corporate Campus

800 Scudders Mill Road – Section 1B

Plainsboro, New Jersey  08536

Attn:  Michael Pungello

Facsimile:  609-282-2664

 

with a further copy to:

BlackRock Alternative Advisors

601 Union Street, 56th Floor

Seattle, Washington  98101

Attn:  Marie Bender

Facsimile:  206-613-6708

 

if to the Trading Advisor:

 

Boronia Capital Pty Ltd

Attn: Angus Grinham

12 Holtermann St

Crows Nest NSW 2065

Australia

Facsimile: 011 612 8238 9499

 


18.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.


 


19.          CONSENT TO JURISDICTION.  THE PARTIES HERETO AGREE THAT ANY ACTION
OR PROCEEDING ARISING DIRECTLY, INDIRECTLY OR OTHERWISE IN CONNECTION WITH, OUT
OF, RELATED TO OR FROM THIS AGREEMENT, ANY BREACH HEREOF OR ANY TRANSACTION
COVERED HEREBY, SHALL BE RESOLVED, WHETHER BY ARBITRATION OR OTHERWISE, WITHIN
THE COUNTY OF NEW YORK, CITY OF NEW YORK, AND STATE OF NEW YORK.  ACCORDINGLY,
THE PARTIES CONSENT AND SUBMIT TO THE JURISDICTION OF THE FEDERAL AND STATE
COURTS AND ANY APPLICABLE ARBITRAL BODY LOCATED WITHIN THE COUNTY OF NEW YORK,
CITY OF NEW YORK, AND STATE OF NEW YORK.  THE PARTIES FURTHER AGREE THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT BY ANY PARTY TO ENFORCE ANY RIGHT, ASSERT ANY
CLAIM, OR OBTAIN ANY RELIEF WHATSOEVER IN CONNECTION WITH THIS AGREEMENT SHALL
BE BROUGHT BY SUCH PARTY EXCLUSIVELY IN FEDERAL OR STATE COURTS, OR IF
APPROPRIATE BEFORE ANY APPLICABLE ARBITRAL BODY, LOCATED WITHIN THE COUNTY OF
NEW YORK, CITY OF NEW YORK, AND STATE OF NEW YORK.


 


20.          REMEDIES.  IN ANY ACTION OR PROCEEDING ARISING OUT OF ANY OF THE
PROVISIONS OF THIS AGREEMENT, THE TRADING ADVISOR, THE MANAGER AND THE COMPANY
AGREE THAT THEY SHALL NOT SEEK ANY PREJUDGMENT EQUITABLE OR ANCILLARY RELIEF. 
SUCH PARTIES ALSO AGREE THAT THEIR SOLE REMEDY IN ANY SUCH ACTION OR PROCEEDING
SHALL BE TO SEEK ACTUAL MONETARY DAMAGES FOR ANY BREACH OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THE COMPANY AGREES THAT THE TRADING  ADVISOR AND THE
MANAGER MAY SEEK DECLARATORY JUDGMENT WITH RESPECT TO THE INDEMNIFICATION
PROVISIONS OF THIS AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


21.          PROMOTIONAL MATERIAL.  NONE OF THE PARTIES HERETO WILL MAKE
REFERENCE TO ANY OTHER SUCH PARTY IN OFFICIALLY FILED OR PUBLICLY OR PRIVATELY
DISTRIBUTED MATERIAL WITHOUT FIRST SUBMITTING SUCH MATERIAL TO THE PARTY SO
NAMED FOR APPROVAL A REASONABLE PERIOD OF TIME IN ADVANCE OF THE PROPOSED USE OF
SUCH MATERIAL.


 


22.          CONFIDENTIALITY.  THE COMPANY AND THE MANAGER ACKNOWLEDGE THAT THE
TRADING ADVISOR’S STRATEGIES AND TRADES CONSTITUTE PROPRIETARY DATA BELONGING TO
THE TRADING ADVISOR AND AGREE THAT THEY WILL NOT DISSEMINATE ANY CONFIDENTIAL
INFORMATION REGARDING ANY OF THE FOREGOING, EXCEPT AS REQUIRED BY LAW, AND ANY
SUCH INFORMATION AS MAY BE ACQUIRED BY THE MANAGER OR THE COMPANY IS TO BE USED
SOLELY TO MONITOR THE TRADING ADVISOR’S PERFORMANCE ON BEHALF OF THE COMPANY.


 


23.          SURVIVAL.  THE PROVISIONS OF THIS AGREEMENT SHALL SURVIVE THE
TERMINATION HEREOF WITH RESPECT TO ANY MATTER ARISING WHILE THIS AGREEMENT SHALL
BE IN EFFECT.


 


24.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 


25.          HEADINGS.  HEADINGS TO SECTIONS AND SUBSECTIONS IN THIS AGREEMENT
ARE FOR THE CONVENIENCE OF THE PARTIES ONLY AND ARE NOT INTENDED TO BE A PART OF
OR TO AFFECT THE MEANING OR INTERPRETATION HEREOF.


 


*              *              *              *              *

 

15

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN EXECUTED FOR AND ON BEHALF OF THE
UNDERSIGNED ON THE DAY AND YEAR FIRST WRITTEN ABOVE.

 

 

BOOLEAN GLOBAL HORIZONS, LLC

 

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,
its Manager

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title:  Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name: Marie M. Bender

 

 

Title:  Managing Director

 

 

 

 

 

 

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title:  Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name: Marie M. Bender

 

 

Title:  Managing Director

 

 

 

 

 

By: BORONIA CAPITAL PTY LTD

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

16

--------------------------------------------------------------------------------

 


 

APPENDIX A

 

AUTHORIZED TRADERS

 

Richard Grinham

 

Angus Grinham

 

Richard Franklin

 

James Mitchell

 

Jack  Hill

 

Daniel Morris

 

Neil Power

 

Tek Tjong

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B

 

COMMODITY INTERESTS TRADED BY BORONIA CAPITAL PTY LTD

 

The undersigned represents that the following is a complete list of all
commodity interests which the undersigned intends to trade on behalf of BOOLEAN
GLOBAL HORIZONS, LLC other than regulated futures contracts and options on
regulated futures contracts traded on a qualified board of trade or exchange:

 

Equity Futures Contracts:

 

 

Mini-DJIA

 

CBOT

Mini-S&P

 

CME

Mini-Nasdaq

 

CME

Mini - Russell 2000

 

ICE

Eurex DAX

 

Eurex

DJ Euro Stoxx

 

Eurex

CAC40

 

Euronext

FTSE 100

 

LIFFE

Hang Seng

 

HKFE

China H Share

 

HKFE

SPI 200

 

SFE

Nikkei-SIMEX

 

SIMEX

Taiwan

 

SIMEX

Nifty

 

SIMEX

 

Bond/Cash Futures Contracts:

 

 

US T-Bonds

 

CBOT

2 Yr Note

 

CBOT

US 5YR TNote

 

CBOT

US 10YR TNote

 

CBOT

Eurodollars

 

CME

Euro Bunds

 

Eurex

Euro Bobl

 

Eurex

Euro Shatz

 

Eurex

Euribor

 

Eurex

Short Sterling

 

Euronext

 

B-1

--------------------------------------------------------------------------------


 

Long Gilts

 

LIFFE

AUS 10 Yr Bonds

 

SFE

AUS 3 Yr Bonds

 

SFE

JGB-SIMEX

 

SIMEX

JGB-TSE

 

TSE

 

Commodity Futures Contracts:

 

 

Corn

 

CBOT

Wheat

 

CBOT

Soybeans

 

CBOT

Soybean Meal

 

CBOT

Soybean Oil

 

CBOT

Live Cattle

 

CME

Copper

 

CMX

Silver

 

CMX

Gold

 

CMX

Sugar

 

CSCE

Robusta Coffee

 

Euronext

Brent Crude

 

ICE

Gas Oil

 

ICE

RBOB Gas

 

ICE

Cocoa

 

NYBOT

Coffee

 

NYBOT

Cotton

 

NYBOT

Crude Oil

 

NYMEX

Heating Oil

 

NYMEX

Natural Gas

 

NYMEX

 

Foreign Exchange Cash Settled

 

 

GBP/USD

 

OTC

USDJPY

 

OTC

EUR/USD

 

OTC

USD/CHF

 

OTC

AUD/USD

 

OTC

USD/CAD

 

OTC

NZD/USD

 

OTC

EUR/YEN

 

OTC

 

B-2

--------------------------------------------------------------------------------


 

 

BORONIA CAPITAL PTY LTD

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated as of March 26, 2010

 

 

B-3

--------------------------------------------------------------------------------


 

APPENDIX C

 

COMMODITY TRADING AUTHORITY

 

Boronia Capital Pty Ltd

Attn:  Angus Grinham

Facsimile:  011 612 8238 9499

 

Dear Boronia Capital Pty Ltd:

 

Boolean Global Horizons, LLC (the “Company”) does hereby make, constitute and
appoint you as its attorney-in-fact to buy and sell commodity futures and
forward contracts (including foreign futures and options contracts) in
accordance with the Advisory Agreement between us and certain others.

 

 

 

Very truly yours,

 

 

 

 

BOOLEAN GLOBAL HORIZONS, LLC

 

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,
its Manager

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated as of March 26, 2010

 

 

 

C-1

--------------------------------------------------------------------------------


 

APPENDIX D

 

THE TRADING PROGRAM

 

Boronia Capital has only ever traded the Boronia Diversified Program. The
trading systems used by Boronia Capital are proprietary and confidential. These
systems utilise quantitative techniques to attempt to generate returns in the
financial markets

 

Boronia Capital employs a range of systematic trading strategies with a view to
taking advantage of short term moves in financial markets and generating a risk
adjusted rate of return that will match the investment needs of a sophisticated
institutional base. The trading strategies are based on research completed by
Boronia Capital’s team of researchers and are intended to be robust i.e.
applicable across a broad range of markets in most conditions.

 

Boronia Capital trades a Diversified Portfolio of markets, trading in exchange
traded futures in the equity, commodity and interest rate sectors, and in the
OTC Foreign Exchange Markets with an equal weighting to each asset class.
Boronia Capital trades a total of 57 markets as listed in Appendix B. Markets
may be added or removed from the portfolio over time.

 

Boronia Capital employs a strict risk management policy which involved both a
top down approach in the way of a VaR cap and a bottom up approach by carrying
working stop loss orders on any open positions.

 

D-1

--------------------------------------------------------------------------------

 